Citation Nr: 1124218	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his brother


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1958 to September 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That decision denied the Veteran's claim of entitlement to service connection for a back disorder and granted service connection for traumatic arthritis of the left knee and assigned a 10 percent disability evaluation effective from January 13, 2005.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  The Board notes that the matter of entitlement to TDIU was not considered by the RO at that time.  

A hearing was held on September 1, 2009, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded the Veteran's back and left knee claims for further development in March 2010.  That development was completed, and those claims were returned to the Board for appellate review.  The matter of entitlement to TDIU was not before the Board at that time.  

In an August 2010 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a back disorder; a 20 percent disability rating was assigned, effective January 13, 2005.  The Veteran has not expressed any disagreement with the disability rating or effective date assigned.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the claim is no longer in appellate status.  

In November 2010, the Board denied the Veteran's left knee claim, but noted that, during the pendency of the appeal, the Veteran had asserted that his service-connected left knee disability rendered him unemployable.  See e.g. a May 2005 VA examination report, the September 2009 hearing transcript at pages 10 and 28 and a statement from the Veteran dated in September 2010.  

As noted by the Board in November 2010, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As noted above, the Veteran had clearly raised the matter of unemployability during the pendency of his increased rating claim concerning his left knee.  Therefore, the issue was raised by the record, and as such was properly before the Board in November 2010.  The Veteran's TDIU claim was remanded by the Board for further procedural and evidentiary development in November 2010.  This development will be discussed below.  The Veteran's TDIU claim has been returned to the Board for further appellate proceedings.  

The issue of entitlement to TDIU will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Reasons for remand:  To ensure compliance with a prior remand and to fully develop and adjudicate a claim for a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009). Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

As described above, the Veteran raised the matter of entitlement to TDIU during the pendency of his claim for an increased disability rating concerning left knee.  As such, the Board took jurisdiction of the Veteran's TDIU claim and, in the November 2010 remand, instructed that:

"The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary."

See the November 2010 Board remand at page 15.  

Review of the Veteran's VA claims file reflects that the AMC failed to undertake any additional procedural or evidentiary development concerning the Veteran's TDIU claim, but rather denied such in a supplemental statement of the case (SSOC) dated in February 2011.  Although the Board notes that it did leave it up to the RO/AMC's discretion ("the RO may decide to pursue further development of the Veteran's employment history . . . . ") rather than specifically ordering the RO to do so, the Board concludes that, although the claim for a TDIU did not arise in the usual fashion but instead arose pursuant to the Court's holding in Rice, the RO/AMC should have, at a minimum, assured due process by sending the Veteran the application form specifically designed to obtain information relevant to a TDIU claim and should have sent him a letter informing him of the types of information and evidence he could submit to substantiate a claim for a TDIU.  Accordingly, the Board will remand to ensure due process.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

In this case, the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon remand, the RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  

Further, as noted above, a claim for TDIU must consider the Veteran's educational and occupational history.  Indeed, the Veteran has been less than consistent concerning his occupational history.  While the February 2011 SSOC reflects the Veteran's assertion to the April 2010 VA examiner that he was last employed as a truck driver, review of the September 2009 VA hearing transcript reflects that the Veteran briefly worked as a teacher at a community college after retiring from the trucking business in June 2005.  More recently, the Veteran submitted a statement dated in May 2011 asserting that he "managed 4 weeks as an informational clerk" after being "hired for the 2010 census."  See a statement from the Veteran dated in May 2011.  The Board notes that the AMC failed to provide the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for him to complete.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Given the Veteran's inconsistent statements concerning his employment status since last working as a truck driver in 2005, the Board concludes that, upon remand, the Veteran must be provided with a VA Form 21-8940 for him to complete and return to the AMC.  

After the Veteran has completed the VA Form 21-8940, the RO/AMC must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include scheduling the Veteran for an appropriate VA examination and or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b).  

Finally, it appears that the Veteran did not receive a copy of the February 2011 SSOC.  Review of the Veteran's VA claims file reflects that the February 2011 SSOC and envelope were returned to VA and marked "return to sender, not deliverable as addressed."  Indeed, the May 2011 statement from the Veteran reflects that he has relocated.  As such, the RO/AMC is advised that any and all communications to the Veteran must be sent to the most recent address of record.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.

2.  The RO/AMC must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

3.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  

4.  The RO/AMC must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  Thereafter, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The examiner should comment on the effect of the Veteran's service-connected disabilities (currently degenerative joint disease of the lumbar spine, traumatic arthritis of the left knee, degenerative joint disease associated with traumatic arthritis of the left knee, bilateral hearing loss and tinnitus) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  Thereafter, the RO must then adjudicate the issue of whether a TDIU is warranted.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


